Citation Nr: 1129019	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee, status post unicompartmental knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from March 1973 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's January 2008 substantive appeal also included the issue of entitlement to service connection for a cervical spine disorder.  In March 2011, the RO granted service connection for degenerative disc disease of the cervical spine with discectomy and fusion (rated at 10 percent effective November 25, 2005).  Because he has not appealed the rating or effective date assigned to this disabilities, no claim regarding this disorder is in appellate status at this time. 

The Board also notes that in his substantive appeal, the Veteran had requested a Board hearing.  Such a hearing was scheduled for June 2011, but the evidence of record indicates that he failed to report.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  As a result of his service connected degenerative joint disease, the Veteran underwent unicompartmental knee arthroplasty of the left knee in December 2003.

2.  The residuals of the Veteran's unicompartmental knee arthroplasty (partial knee replacement) have not caused severe painful motion or weakness for any period during this appeal; and, he does not suffer from instability or subluxation, ankylosis of the left knee, flexion limited 45 degrees, extension limited to 10 degrees or greater, ankylosis, or non-union of the tibia and fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

The criteria for an evaluation of 30 percent, but no more, for degenerative joint disease of the left knee, status post unicompartmental knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran also submitted additional treatment records and written statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in September 2006 and May 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Recognition is given to the fact that the Veteran's last VA examination is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, nor is such contended, indicating that there has been a material change in the severity of the Veteran's left knee disorder since the May 2010 VA examination.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee degenerative joint disease is presently rated as 20 percent disabling under Diagnostic Code (DC) 5261, for limitation of left leg extension.  

A review of the record shows the Veteran underwent a unicompartmental knee arthroplasty to replace the medial compartment of his left knee on December 9, 2003.  Such amounts to a partial replacement of the left knee.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the Schedule provides the rating criteria for the prosthetic replacement of a knee joint.  This diagnostic code does not distinguish between full/total knee replacements and partial knee replacements.  Rather, as indicated, a rating is assigned under Diagnostic Code 5055 when there has been the implantation of a prosthesis.   The implantation of a prosthesis was clearly what was done when the Veteran underwent unicompartmental knee arthroplasty.  Application of Diagnostic Code 5055 is therefore deemed appropriate. 

Under Diagnostic Code 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum assigned evaluation under this code is 30 percent.  Id.

As the one-year period following implantation of the prosthesis occurred prior to the current appeals period, the issue of a total disability rating for one year following implantation of the prosthesis is not before the Board at this time.  Nevertheless, as the minimum assigned evaluation under Diagnostic Code 5055 is 30 percent, the Board finds that the Veteran is entitled to a 30 percent rating for his left knee disorder, status post unicompartmental knee arthroplasty.  The next question is whether a rating in excess of the minimum 30 percent is warranted.

Diagnostic Code 5256 provides for a 30 percent evaluation for ankylosis of the knee in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees; a 40 percent evaluation for in flexion between 10 degrees and 20 degrees; a 50 percent evaluation for in flexion between 20 degrees and 45 degrees; and a 60 percent evaluation for if extremely unfavorable ankylosis at an angle of 45 degrees or more. 

Under Diagnostic Code 5261, extension of the knee limited to 5 degrees warrants a non-compensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under Diagnostic Code 5262, non-union of the tibia and fibula with loose motion, requiring a brace, is rated at 40 percent disabling.  Malunion of these bones, with marked knee or ankle disability, is rated at 30 percent disabling.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned. 

Additionally, when there is impairment of the knee, including recurrent subluxation or lateral instability, Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe." 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, the Court has held that held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions. 

Additionally, limitation of motion and instability of the knee are two separate disabilities.  A veteran can be rated separately under limitation of motion of the knee and instability. See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

Here, the Veteran was afforded a VA joints examination in September 2006, at which time his left knee range of motion was zero to 100 degrees.  There was mild pain in the left knee when he reached full extension.  He lacked 3 to 4 degrees reaching full extension in the left knee, but the knee was stable and the ligaments were intact.  The examiner explicitly indicated that there was no decreased limitation of motion due to weakness, fatigability, or incoordination following repetition of motion.  There was also no effusion.  The examination was otherwise unremarkable.  Subjectively, the Veteran reported daily left knee pain, although he admitted that he was able to play golf and "seems to be doing reasonably well."

The Veteran was afforded his most recent VA joints examination in May 2010.  Subjectively, he reported left knee pain, giving way, weakness, and repeated effusions.  He further reported severe flare-ups of joint disease which occurred every 3 to 4 months and lasted 1 to 2 days.  However, he expressly denied deformity, instability, stiffness, incoordination, locking episodes, or loss of motion.  Physical examination revealed crepitus and total knee replacement; however, a review of the claims file shows that the Veteran merely underwent a unicompartmental arthroplasty (rather than total knee replacement) in December 2003.  There was no inflammatory arthritis noted, and no signs of clicking, grinding, snapping, weakness, or instability in the left knee.  Moreover, although the meniscus was surgically absent, there was no evidence of locking, effusion, or dislocation.  Range of motion testing revealed left leg flexion to 90 degrees and extension to zero degrees.  Although there was objective evidence of pain following repetitive motion, there was no evidence of additional limitation after three repetitions of range of motion.  There was no evidence of joint ankylosis.  X-rays revealed degenerative changes at the left patellofemoral space with a prominent enthesophyte arising from the superior pole of the left patella as well as mild degenerative changes at the left lateral femorotibial joint compartment, with no evidence of acute fractures, dislocations, or joint effusions.  The examiner noted that the Veteran was employed fulltime as a handler of medical records, and that he only missed 1 week of work in the past year due to joint pain.  

Private treatment records show ongoing treatment for bilateral unicompartment arthroplasties with left knee pain, left knee synovitis, status post knee injury with persisting pain, and generalized arthritis.  The Veteran has also been receiving steroid and hyaluronic acid injections into his knee, and has been prescribed pain control medication.  Evaluations revealed effusions of the knee and a little discomfort on the extremes of motion.  The left knee was stable, however.  Treatment records dated in 2009 reveal left leg weakness caused by lumbar radiculopathy.  In correspondence dated in September 2009, the Veteran's private joint physician indicated that the Veteran initially had a sprain of the left knee with meniscal tear, and continued to have problems with his knees once this was treated.  The examiner opined that the Veteran had "considerable ongoing disability."  

In view of the foregoing, the Board finds that the pain and weakness associated with the Veteran's left knee has been described by examiners as "mild" rather than "severe."  An evaluation of 60 percent under Diagnostic Code 5055 is therefore deemed inappropriate.  

Further, as discussed above, the Veteran's range of left leg motion for the time period on appeal was, at worst, zero to 90 degrees.  These ranges are clearly outside the compensable ranges under both DC 5260 and DC 5261.  A higher (40 percent) rating under Diagnostic Code 5261 is not warranted.  An aggregate rating in excess of 30 percent is similarly not established.

The Board has considered the criteria of Deluca, supra.  However, although there was objective evidence of pain following repetitive motion at the May 2010 examination, there was no evidence of additional limitation after repetitive motion.  Indeed, even considering the four (4) degree loss of extension due to pain, which was recorded at the September 2006 VA examination, there is no evidence that the Veteran would experience limitation of flexion to 45 degrees or limitation to extension to 20 degrees, which would be necessary to support the assignment of a separate compensable rating under Diagnostic Code 5260 or a higher rating under Diagnostic Code 5261.  It is likewise apparent that the criterion to assign separate 10 percent ratings would be met even considering the Veteran's complaints of pain and functional loss.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Both VA examiners specifically noted that there was no additional loss of range of motion following repetitive use.  Moreover, the Veteran admitted that he was able to play golf and "seems to be doing reasonably well" at his September 2006 examination, and the examiner at his May 2010 examination opined that his left leg disorder had no effect on feeding and shopping; a merely mild effect on bathing, dressing, and toileting; and only a moderate effect on chores, exercise, sports, recreation, and traveling.

DC 5003 states that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  However, this is the higher schedular rating available under this diagnostic code.  A higher rating is not available under DC 5010.  See Id.

Consideration has also been given as to whether a separate compensable rating may be assigned under Diagnostic Code 5257.  Here, the Veteran expressly denied suffering from instability at the time of his September 2006 VA joints examination, which was confirmed upon objective examination.  Similarly, the May 2010 VA joints examination indicated that there were no signs of clicking, grinding, snapping, or instability in the left knee.  His private treatment records also indicated that the left knee was stable.  A separate rating under Diagnostic Code 5257 is not warranted. 

The Board will address the alternative avenues through which the Veteran may obtain an increased disability rating.  Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  The Board notes that other applicable diagnostic codes relating to knee disorders include Diagnostic Code 5256 (ankylosis of the knee) and Diagnostic Code 5262 (impairment of the tibia and fibula). 

Diagnostic Code 5258 provides for a 20 percent rating when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating when there is a removal of symptomatic semilunar cartilage.  However, the record reflects that the Veteran had all of the semilunar cartilage removed from his left knee at the time of his December 2003 unicompartmental knee arthroplasty.  A rating under Diagnostic Codes 5258 is not warranted.  Next, the Veteran has been granted a 30 percent evaluation under DC 5055 for partial prosthetic replacement of a knee joint so that considering the removal of symptomatic semilunar cartilage associated with that replacement would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  

Moreover, there is no evidence of record that shows the Veteran has ankylosis.  The May 2010 VA examination report specifically noted that there was no evidence of joint ankylosis.  In addition, genu recurvatum and nonunion or malunion of the tibia and fibula have not been demonstrated.  As such, ratings under these diagnostic codes are not warranted.  

With respect to his claims, the Board has also considered the statements of the Veteran that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that a 30-percent evaluation, but no more, is appropriate for the Veteran's left knee disorder.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's left knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Notably, when he was examined in May 2010, he reported full-time employment as a records keeper.  The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has therefore not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A disability rating of 30 percent, but no more, for degenerative joint disease of the left knee, status post unicompartmental knee arthroplasty, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


